Citation Nr: 0401274	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  00-23 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disability to include post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from July 11, 1978, to 
August 1, 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 RO decision that denied the 
veteran's claim of service connection for an acquired 
psychiatric disability to include PTSD.  In December 2003, 
the Board granted the veteran's motion that his case be 
advanced on the docket.   
The Board has restyled the issues as set forth on the first 
page of this decision; this was necessary given the varying 
nature of the veteran's diagnoses and arguments.


FINDING OF FACT

The veteran has been diagnosed as having a personality 
disorder including a schizoid personality disorder.


CONCLUSION OF LAW

A personality disorder is not a disease or injury within the 
meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this disorder.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a),(b).  Personality 
disorders are not diseases or injuries for VA compensation 
purposes and may not be service connected.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet.App. 439 
(1992).

A review of the record shows that the veteran was diagnosed 
as having a schizoid personality disorder during active duty.  
More recent medical evidence shows that he continues to be 
diagnosed as having a personality disorder, as well as other 
psychiatric disorders.  The present appeal is strictly 
limited to service connection for a personality disorder. 

As noted above, personality disorders are not diseases or 
injuries for compensation purposes and, as such, may not be 
service connected.  The relevant facts are not in dispute, 
and the law, not the evidence, is dispositive of the outcome 
of this case.  As a matter of law, there is no entitlement to 
service connection for a personality disorder; thus, the 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Additionally, since the veteran's claim is controlled solely 
by the law and there is no dispute over the facts, 
consideration under the Veterans Claims Assistance Act of 
2000, enacted on November 9, 2000, is inapplicable.  See 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 231-232 (2000).


ORDER


Entitlement to service connection for a personality disorder 
is denied.


REMAND

The veteran acknowledges that he had psychiatric problems 
prior to induction.  He argues that service aggravated his 
psychiatric condition.  He has also indicated that he was 
assaulted during service and has PTSD as a result.
 
A review of the claims file shows that the veteran's 
psychiatric system was clinically normal on "enlistment" 
examination on May 19, 1978.  A few days later, on May 22, 
1978, he specifically denied a history of psychological 
problems or prior psychiatric treatment.  

A pre-training examination report, dated on July 12, 1978, 
shows that he reported he had been hospitalized in a mental 
institution from the age of 9 to 14.  He said he had no 
problems now.  It was not indicated as to whether the 
veteran's psychiatric system was normal on examination.  A 
July 20, 1978, psychiatric evaluation report shows that the 
veteran was initially referred for psychiatric evaluation on 
July 12, 1978.  He reported he was concerned about apparent 
depression.  Following an examination, he was diagnosed as 
having a depressive neurosis in a schizoid personality.  It 
was opined that his psychiatric disability preexisted 
enlistment and was not aggravated by military service.  
Shortly thereafter, the veteran was released from service 
based on his psychiatric disability.  

Post-service private medical evidence reflects diagnoses 
including major depression and PTSD.  In addition, there are 
private medical opinions on file which are to the effect that 
the veteran's military service exacerbated his pre-service 
psychiatric problems; however, the rationale for these 
opinions were not provided.  In August 2001, the veteran 
underwent a VA PTSD examination and the diagnoses were major 
depression with psychotic features, and a schizoid 
personality.  It was concluded that the veteran entered 
service with a psychiatric disability; however, an opinion 
was not provided as to whether such was aggravated in 
service.  Pursuant to the Veterans Claims Assistance Act, the 
veteran's claim must be remanded so that the veteran may be 
afforded a comprehensive VA examination.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  In addition, the 
examiner should thoroughly review the claims folder in order 
to better ascertain the nature and etiology of any 
psychiatric problems. 

Accordingly, the claim is REMANDED to the Appeals Management 
Center (AMC) for the following reason: 
 
The veteran should undergo a VA 
psychiatric examination, with all 
appropriate studies, for the purpose of 
determining the nature and etiology of 
his current psychiatric problems.  For 
every psychiatric disability diagnosed, 
an opinion should be provided as to the 
date of onset.  Specifically, which, if 
any, disorders clearly and unmistakably 
preexisted service.  If a specific 
disorder preexisted service was such 
clearly and unmistakably not aggravated 
during service.  The claims folder must 
be provided to and reviewed by the 
examiner

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



